Citation Nr: 1023374	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to an increased evaluation for service-
connected seborrheic dermatitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The competent evidence of record shows that Veteran's 
current psychiatric disorder is related to his seborrheic 
dermatitis.

2.  The medical evidence shows that the Veteran's seborrheic 
dermatitis does not affect at least 20 percent of the entire 
body, or at least 20 percent of the exposed areas, and it is 
not manifested by intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more during any 12 month 
period relevant to this appeal.


CONCLUSIONS OF LAW

1.  A psychiatric disorder is the result of or proximately 
due to the Veteran's seborrheic dermatitis.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  The criteria for an increased evaluation in excess of 10 
percent for seborrheic dermatitis have not been not.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In regard to the claim for an increased evaluation for the 
Veteran's service-connected seborrheic dermatitis, the RO's 
February 2007 and May 2009 letters advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's May 2009 letter informed the 
Veteran of what evidence was required to substantiate his 
claim for increased disability ratings and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009).  With respect to the Dingess 
requirements, the RO's February 2007 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  An October 2009 VA 
examination report showed that the Veteran was found disabled 
by SSA in 2003 for depression.  Although records from SSA 
were not obtained with respect to the present appeal, a 
remand is not necessary in this instance.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has stated that "the duty to assist is not boundless in its 
scope."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010).  In Golz, the Federal Circuit held that not all 
medical records or all SSA disability records must be sought, 
but only those that are relevant to the Veteran's claim.  
Additionally, it is not the case that VA must obtain records 
in every case in order to rule out their relevance.  Here, 
there is no indication in the record that the 2003 SSA 
disability records are relevant or would aid in 
substantiating his claim for an increased evaluation for his 
seborrheic dermatitis.  Neither the Veteran nor his 
representative has alleged that the SSA records contain 
relevant evidence.  While the SSA records clearly appear to 
be relevant to the Veteran's service connection claim for a 
psychiatric disorder, the Board is granting in full the 
benefit sought on appeal with respect to that claim.  
Accordingly, there is no prejudice to the Veteran in not 
obtaining such records and the lack of the 2003 SSA records 
in this case is harmless.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The VA has also provided the Veteran with multiple medical 
examinations to determine the current severity of his 
seborrheic dermatitis. 38 C.F.R § 3.159(c)(4).  The Board 
finds that the VA examinations obtained in this case are more 
than adequate and they provide sufficient detail to determine 
the severity of the Veteran's seborrheic dermatitis.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a psychiatric disorder.

A March 1995 private hospitalization record reflects that the 
Veteran was admitted with a diagnosis of major depression 
following a suicide attempt by overdose of prescribed 
medications.  It was noted that the Veteran had a history of 
multiple previous psychiatric hospitalizations including 
alcohol and drug treatment on several occasions and a history 
of self-inflicted injury.  The diagnoses were major 
depression, severe and recurrent with suicide attempt; mixed 
substance abuse; and mixed personality disorder, with 
narcissistic, passive-aggressive, and dependent features.
In a December 2004 VA treatment report, the Veteran 
complained of depression.  It was noted that he was taking 
Zoloft.  The assessment was depression and a psychiatric 
appointment was made.

Subsequent VA treatment records reflect that the Veteran has 
been variously diagnosed with psychiatric disorders, to 
include depressive disorder, not otherwise specified; 
generalized anxiety disorder; and mood disorder due to 
general medical condition.  VA treatment records also 
indicated that the Veteran had been seen for ongoing 
psychiatric therapy sessions for "mood disorder due to 
eczema".

A January 2007 VA outpatient clinic report noted that the 
Veteran was justifiably frustrated over the ongoing eczema 
prescriptions that were essentially minimized by the 
evaluators.  The VA psychologist stated that the Veteran had 
secondary chronic anxiety and depression and that the chronic 
medical condition severely impacted his anxiety and 
depression.

In March 2007, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the claims file was 
reviewed.  The Veteran reported experiencing symptoms of 
depression, including a sad affect marked by feelings of 
pessimism, low self-esteem marked by feeling of worthlessness 
and inadequacy, anhedonia, difficulties with concentration, 
low interest and motivation, appetite and sleep disturbance, 
and suicidal ideation.  The Veteran reported that social 
interactions were limited to attending Alcoholics Anonymous 
meetings twice a week.  He reported that he preferred to 
remaining socially isolated stating "I am not worthy [of 
friendship], I've done a lot of mean and cruel things [while 
using alcohol]".  He also reported that he felt inadequate 
due to his diagnosis of eczema stating "when I break out, I 
don't want any people around me.  I can't get along with 
anybody intimately when it happens, but when I drank I didn't 
care".  From 1975 to 1995, the Veteran reported experiencing 
frequent thoughts of suicide and 4 to 5 attempts.  He also 
reported a history of violent behaviors while dependent on 
alcohol from the time of his military discharge until he 
became sober in 1995. 

The Veteran reported that he had experienced the reported 
symptoms since he was in active duty service, stating that he 
often felt angry and isolated after feeling deceived by the 
Naval officers regarding his eventual team assignment.  He 
stated that the symptoms increased in intensity and frequency 
following his divorce from his wife in 1976, while navigating 
consequences resulting from his use of alcohol and managing 
feelings of inadequacy and social estrangement associated 
with his diagnosed condition of eczema.  The Veteran reported 
that he felt his abuse of alcohol was secondary to 
difficulties coping with reported symptoms and life 
stressors, and stated that his symptoms of depression had 
become more intense and frequent while maintaining sobriety 
since 1995.

The diagnoses were major depressive disorder, recurrent and 
moderate; and alcohol dependence, in full sustained 
remission.  The examiner noted that the Veteran's dependence 
on alcohol appeared to be secondary to symptoms and life 
stressors associated with his primary diagnosis of major 
depressive disorder.  Based on the above-mentioned findings, 
the examiner concluded that "it is at least as likely as not 
that [the Veteran's] reported symptoms and corresponding 
functional impairment (particularly within social and 
intimate relationships) are caused by or a result of his 
[service-connected] condition of eczema".

Most recently, the Veteran underwent another VA psychiatric 
examination in September 2009.  The VA examiner noted that 
the claims file was reviewed.  The Veteran reported receiving 
regular psychiatric treatments.  He reported being depressed, 
loss of interest in all activities, fatigue, poor 
concentration, and feelings of worthlessness and 
hopelessness.  The examiner noted diagnoses of major 
depressive disorder, recurrent and moderate; and alcohol 
dependence in full remission, and that the Veteran's 
diagnosis of alcohol dependence was secondary to his 
diagnosis of major depressive disorder.  The examiner stated 

Overall, [the V]eteran's current 
psychiatric presentation appears to be 
influenced by a variety of factors.  
Specifically, [the V]eteran confirmed 
that he has experienced reported 
symptoms of depression and substance 
dependence since he was in active duty, 
stating that he often felt angry about 
deception around his assigned rate in 
the Navy.  [The] Veteran states his 
abuse of substances began during active 
duty, escalating after experiencing 
breakouts of eczema and leaving the 
military.  It was during this period of 
time the [V]eteran reported first 
experiencing intense sadness secondary 
to his negative body image due to his 
skin condition.  His alcohol and drug 
use was reported to be a contributing 
factor to his disturbed mood and 
feelings of inadequacy.  

The feelings of inadequacy were reported 
by the Veteran to continue today in 
spite of self-identified 14 years of 
sobriety. . . .  His description of 
disturbed mood was secondary to a sense 
of hopelessness that his skin disease 
will ever allow him [to] have meaningful 
relationships with others. . . .  The 
[V]eteran expressed fear that continued 
breakouts would result in interpersonal 
loss and social ridicule.  

His current social isolation and 
disconnection from his social support 
system were identified as a means of 
avoiding these losses and ridicule in 
the future.

The examiner concluded that "it is at least as likely as not 
that [the V]eteran's reported symptoms and corresponding 
functional impairment (particularly within social and 
intimate relationships) are caused by or a result of his 
[service-connected] condition of mood disturbance related to 
his experiences with breakouts of [e]czema".

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule, the Board finds that the 
Veteran's currently diagnosed psychiatric disorder is related 
to his service-connected seborrheic dermatitis.  38 U.S.C.A. 
§ 5107(b).  There is a currently diagnosed psychiatric 
disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).
Furthermore, both the March 2007 and September 2009 VA 
examiners relate the Veteran's current psychiatric disorder 
to his service-connected skin disorder.  Both VA examiners 
opined that the Veteran's reported symptoms and corresponding 
functional impairment, particularly in social and intimate 
relationships, were caused by or a result of his mood 
disturbance related to his experiences with breakouts of 
eczema.  While the VA examiners appear to have relied upon 
the Veteran's reported history, the Veteran is competent to 
testify to what he has actually observed and is within the 
realm of his personal knwoledge.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran reported that his substance 
abuse began during active duty, escalating after experiencing 
breakouts of eczema and leaving the military, during which 
time he reported first experiencing intense sadness secondary 
to his negative body image due to his skin disorder.  
Notably, the September 2009 examiner noted that the Veteran's 
description of disturbed mood was secondary to a sense of 
hopelessness that his skin disease would ever allow him to 
have meaningful relationships with others based on his 
expression of fear that continued breakouts would result in 
interpersonal loss and social ridicule.  The examiner 
concluded that his current social isolation and disconnection 
from his social support system were identified as a means of 
avoiding these losses and ridicule in the future.  The Board 
finds that both VA opinions were well-reasoned and supported 
by a rationale consistent with other evidence of record.

Accordingly, the Board finds that the Veteran currently has a 
psychiatric disorder which is the result of or proximately 
caused by his service-connection skin disability.  As such, 
service connection for a psychiatric disorder is warranted as 
secondary to his service-connected seborrheic dermatitis.

II. Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Service connection for the Veteran's seborrheic dermatitis 
was granted by a November 1976 rating decision and a 10 
percent evaluation was assigned under Diagnostic Code 7806, 
effective from October 2, 1975.  See 38 C.F.R. § 4.118.  
In March 2005, the RO issued a rating decision granting an 
increased evaluation of 60 percent, effective from December 
29, 2004.  Subsequently, the RO reduced the evaluation to a 
10 percent evaluation by a December 2006 rating decision, 
effective from March 1, 2007.  The Veteran filed his present 
claim for an increased evaluation for his service-connected 
seborrheic dermatitis in January 2007.  In an August 2007 
rating decision, the RO continued the 10 percent evaluation 
of seborrheic dermatitis under Diagnostic Code 7806.  The 
Veteran filed a timely notice of disagreement in December 
2007 and perfected his appeal in August 2008.

Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned when dermatitis or eczema is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, a 30 
percent evaluation is assigned for when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.

Effective October 23, 2008, the portion of the Schedule 
pertaining to the rating of skin disorders was revised.  
Compare 38 C.F.R. § 4118 (2007) with 38 C.F.R. § 4118 (2009).  
The amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new criteria, the Veteran has not 
requested such a review.  Nevertheless, the schedular 
criteria for rating the Veteran's skin disorder was not 
effected by the revision of rating skin disorders in 2008.  
Compare 38 C.F.R. § 4118, Diagnostic Code 7806 (2007), with 
38 C.F.R. § 4118, Diagnostic Code 7806 (2009).  

The Veteran underwent a VA skin examination in April 2007.  
The VA examiner noted that the claims file was reviewed.  The 
examiner noted that the course of the Veteran's seborrheic 
dermatitis was intermittent, but no systemic symptoms were 
observed at the time of the examination.  The Veteran 
reported that he did not have current or active symptoms at 
the time of his last VA examination in November 2006, and 
that he had intermittent flares during the year lasting for 
several weeks, then resolving completely.  The examiner noted 
that there had been skin disease treatment in the preceding 
12 months, and that betamethasone valerate ointment, 
triamcinolone acetonide ointment, and clotrimazole cream was 
used for treatment.  On physical examination, no exposed 
areas were affected by the Veteran's seborrheic dermatitis 
and the percentage of the total body area affected was less 
than 5 percent.  No visible signs or symptoms of a skin 
disorder were observed on complete examination.  Photographs 
of the body area affected by the Veteran's service-connected 
skin condition were taken and have been associated with the 
claims file.  The diagnosis was seborrheic dermatitis, 
eczematoid type.  The Veteran reported no limitation of 
function due to his skin problem.

In October 2009, the Veteran underwent another VA skin 
examination.  The VA examiner noted that the claims file was 
reviewed.  The Veteran reported that the onset of his skin 
disorder was during his service in Vietnam and his skin broke 
out several times since that time, but there have been no 
breakouts lately.  He also reported not using any cream on a 
regular basis but stated that he had some at home for use in 
cases of breakouts.  The examiner noted that there had been 
no skin disease treatment in the past 12 months.  On physical 
examination, no exposed areas were affected by the Veteran's 
seborrheic dermatitis and the percentage of the total body 
area affected was less than 5 percent.  No rash was found on 
the Veteran's body; however, the Veteran stated that he could 
not work or wear clothes when the skin broke out.  The 
diagnosis was seborrheic dermatitis.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence does not support 
an award of an increased evaluation in excess of 10 percent 
for the Veteran's seborrheic dermatitis.  Reports of both VA 
examinations accomplished during the pendency of this appeal 
show that the Veteran's seborrheic dermatitis did not affect 
any exposed areas and involved less than 5 percent of the 
total body area.  While, at the April 2007 VA examination, 
the Veteran had reported intermittent flares during the year 
lasting for several weeks, he stated they resolved completely 
afterward.  Furthermore, no visible signs or symptoms of a 
skin disorder were observed on complete examination of the 
Veteran, at both the April 2007 and October 2009 VA 
examinations.  At the October 2009 VA examination, the 
Veteran himself reported that there had been no skin 
breakouts lately, and the examiner noted that there had been 
no skin disease treatment in the preceding 12 months.  

The only report of the Veteran's seborrheic dermatitis being 
treated by a corticosteroid was in April 2007.  The Veteran 
stated, however, that his intermittent flare-ups for which he 
was treated with topical steroid treatment lasted for several 
weeks during the preceding 12 months period, and there is no 
evidence indicating otherwise.  In October 2009, he reported 
that he did not use any cream on a regular basis.  
Accordingly, the evidence does not show that systemic therapy 
was required for a total duration of six weeks or more during 
any 12 month period relevant to this appeal.  Accordingly, an 
increased evaluation in excess of 10 percent for seborrheic 
dermatitis is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, the 
symptomatology of the Veteran's service-connected seborrheic 
dermatitis would not warrant a higher rating under any other 
diagnostic codes for skin disorders.  The medical and lay 
evidence does not show that the Veteran's service-connected 
skin disorder as resulted in residual disfigurement or scars.  
The Board can identify no additional appropriate diagnostic 
codes under which to consider an increased rating and the 
Veteran has not identified one.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 10 
percent disability rating assigned herein inadequate.  The 
Veteran's service-connected seborrheic dermatitis is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  The Veteran's seborrheic dermatitis does not 
affect at least 20 percent of the entire body, or at least 20 
percent of the exposed areas, and it is not manifested by 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more during any 12 month period relevant to 
this appeal.  Ratings in excess of 10 percent are provided 
for certain manifestations of service-connected seborrheic 
dermatitis, but the medical evidence of record reflects that 
those manifestations are not present in this case.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the 10 percent disability rating assigned herein for his 
service-connected seborrheic dermatitis.

Staged ratings have been considered.  While there may have 
been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected seborrheic dermatitis, the 
evidence shows no distinct periods of time during the 
pendency of this appeal, during which the Veteran's 
seborrheic dermatitis varied to such an extent that a rating 
greater than or less than 10 percent would be warranted.  
Thus, staged ratings are not in order.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation in excess of 10 percent for seborrheic dermatitis, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder as secondary to 
a service-connected disability, is granted.

An increased evaluation in excess of 10 percent for service-
connected seborrheic dermatitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


